Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, and 34-39 have been previously cancelled. Claims, 21, 25-33 and 40 are still pending in this Application.

Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered. 

Response to Amendments/Remarks
The amendments overcome the objection of claim 1. Therefore, the objection is withdrawn. 
Applicant’s argument/remarks, on pages 7, with respect to rejections to the claims under 35 USC § 112 have been fully considered and they are persuasive. Therefore, rejections to the claims under 35 USC § 112 have been withdrawn.
Applicant’s argument/remarks, on pages 7-8, with respect to rejections to the claims under 35 USC § 101 have been fully considered and while the arguments are not perasuive, the rejections to the claims under 35 USC § 101 have been withdrawn based on the amendments. The amended claims include subject matter from claims 22-24 that were not rejected under 35 USC 101.  
Applicant’s argument/remarks, on pages 11-12, with respect to rejections to claims under 35 USC § 102(a)(1)/(2) and/or 103(a) have been fully considered but they are respectfully not  persuasive. However, the rejections to the claims under 35 USC 102 have been withdrawn based on the amendments as a whole. However, Makishima and Aparicio teach the amended limitations. 
  	On pages 11, the Applicant argues: 
	“The Examiner cites Makishima and Aparicio as teaching or suggesting the above features of Applicant's claims. The Examiner acknowledges that Makishima does not teach or suggest these features, but the Examiner asserts that Aparicio discloses the features. Applicant respectfully disagrees.
 	Aparicio teaches a compression algorithm used to generate compressed signal data to control a process image area. A controller annotates the signal data with automation system context (i.e., contextualized data). Next, a statistical comparison of the signal data and the compressed signal data is made. Compression parameters, e.g., sampling rate, of the compression algorithm are adjusted based on the comparison and/or the contextualized data. More particularly, Aparicio pertains to an adjustment of a sampling rate… Applicant's disclosure, on the other hand, teaches the monitoring of environmental data at each of a plurality of different field devices and the comparison of each value with "normal" values. When an "abnormal" value is detected at one field device, the other of the field devices also submit corresponding environmental data. See Application at [0020]. Aparicio is silent in this regard. For at least the foregoing reasons, Applicant respectfully submits that independent claims 21 and 40 are patentable over Makishima because Makishima does not disclose all the elements
of claims 21 and 40. Therefore, the rejection of claims 21 and 40 under 35 U.S.C. § 102(a) as being anticipated by Makishima is overcome and should be withdrawn”.
	The original disclosure and the claims defines the density as “wherein the information density is increased by increasing or enhancing a transmission
frequency …”. This indicates that when an unusual state is found in the system the collection of  data is increased as suggested in the claims and also in the disclosure (see 0020 “For example, the embodiment may provide for the environmental variables to be transmitted at a first frequency until an unusual state is recognized, and for the environmental variables to be subsequently transmitted at a second frequency that is greater than the first frequency”). In other words, the collection amount of data is increased by increasing the collection frequency. Aparicio teaches a system wherein an a analysis platform detects an unusual state in data collected, and based on the “detect” the sampling rate/collection rate of data is increased to obtain higher fidelity of data. Therefore, the teachings of Aparicio in combination with Makishima teach or suggest the claimed subject matter to one person of ordinary skill in the art.      
 	On page 12, the Applicant further argues “values. When an "abnormal" value is detected at one field device, the other of the field devices  also submit corresponding environmental data. See Application at [0020]. Aparicio is silent in this regard. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “When an "abnormal" value is detected at one field device, the other of the field devices  also submit corresponding environmental data”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed limitations are broad and by increasing the density (amount of data) of all the sensors/field devices at any location, then density is increased from all the sensors including sensors located at any position or farther away from the collection point.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Aparicio Ojea et al (US 20170315531, hereinafter referred as Aparicio).
	As per claim 21, Makishima teaches a method for monitoring an automation technology automation system which is configured to carry out a process (see 0048 “The host device 40 is a device for comprehensively monitoring the control state and the management state of the plant”, see Fig. 1 teaches am automation system; see [0051] “The process controller 41 performs a process necessary for controlling an industrial process by using the process data PD obtained from the field device 10”), wherein the automation system comprises at least the following: 
 	a multiplicity of field devices arranged in a spatially distributed fashion in the automation system (see Fig. 1 field device 10; see [0023] “Although a plurality of the field devices are disposed in the plant, to simplify the drawing in FIG. 1, the plurality of the field devices are organized and illustrated as the field device 10”), 
which each have at least one sensor element and at least one environment sensor element (see Fig. 2 the field device includes one or more sensors 10a and/or actuator 10b), the at least one sensor element being set up to detect and/or set a primary process variable which is dependent on the process, (see [0023] “The field device 10 is installed at a field site in the plant, and the field device 10 performs measurements and operations which are necessary for controlling the industrial process under the control of the controller 20. Specifically, the field device 10 is such as a sensor device (for example, a flowmeter, a temperature sensor, a gas sensor, and a vibration sensor), a valve device (for example, a flow control valve and an on-off valve), an actuator device (for example, a fan and a motor)…”, thus, each field device acquires data and/or sets data for controlling a process such as flow or temperature; see [0025] “As shown in FIG. 1, the communication processor 11 transmits process data PD necessary for a process control to the controller 20 and receives the process data PD from the controller 20. For example, the communication processor 11 transmits measurement data of a state quantity (for example, flow quantity of fluid) in an industrial process to the controller 20, and the communication processor 11 receives control data (for example, data for controlling the flow quantity of fluid) transmitted from the controller 20”; again, each device acquires data and/or sets data also, see [0038] “The operation processor 23 performs a process of operating the field device 10. For example, the operation processor 23 sets a parameter (measurement parameter, and operation parameter) to the field device 10 in accordance with an instruction from the plant operator operating the controller 20…”; also, see [0057], [0064] and Fig. 2 each field device 10 acquires PD data and sets and sends PD data; and see [0066] “The manipulation value MV is transmitted to the field device 10 (for example, the valve device 10b) via the selector 46 as the process data PD (control data). When the field device 10 receives the process data PD transmitted from the controller 20, a manipulation according to the process data PD (for example, controlling an aperture of the valve 10b) is performed”; Thus, the field device set to set a primary process variable/process data or control data to control an actuator), and the at least one environment sensor element being set up to detect a secondary environmental variable (since the at least one sensor previously recited is in the alternative, the sensor 10a can be the at least one environment sensor for detecting temperature or vibration or gas, or an imaging camera; also, see [0023] “the field device 10 is such as a sensor device (for example, a flowmeter, a temperature sensor, a gas sensor, and a vibration sensor), a valve device (for example, a flow control valve and an on-off valve), an actuator device (for example, a fan and a motor), an imaging device (for example, a camera and a video camera recording circumstances and objects in the plant), a sound device (for example, a microphone collects an abnormal noise in the plant…)”, thus, gas, vibration, temperature, image data, and acoustic/sound data indicates secondary environmental data; also, see [0025] “Also, the communication processor 11 transmits field information FI indicating a state of the field device 10 to the controller 20 and the manager 30, and the communication processor 11 receives optimization setting information SI transmitted from the controller 20 and the manager 30”; also, see [0026] “The field information FI transmitted to the controller 20 includes at least one of aged deterioration information indicating an aged deterioration state of the field device 10, stress information indicating a stress of the field device 10…The field information FI transmitted to the manager 30 further includes alarm information and five senses information”, thus, the field information FI suggests a secondary environmental variable; also, see [0060] “For example, the abnormal state measurer 51 measures a change of a temperature and a vibration/second of a motor”. thus, primary process variable an secondary environmental variable are detected and transmitted); and 
	at least one superordinate process control unit for controlling the process (see Fig. 1-2 control unit; also, see [0031] “the controller 20 controls the industrial process”), wherein the process control unit is in data communication with the multiplicity of field devices such that at least the primary process variable can be communicated between the process control unit and the multiplicity of field devices in order to control the process (see [0031] “The controller 20 transmits the process data PD to the field device 10 and receives the process data PD from the field device 10, and the controller 20 controls the industrial process”; also, see [0064-0069] the steps of transmitting data (primary process variable) between the control unit 20 and field devices is explained therein; also, see [0051]); wherein the method includes the following steps: 
 	transmitting the acquired environmental variables (since the at least one sensor previously recited is in the alternative, the sensor 10a can be the at least one environment sensor for detecting temperature, vibration or gas, or an imaging camera; the variables were described as process data; also, see Fig. 2 the field information is transmitted to a manager component and host device; also, see [0025] and [0060]), wherein at least from parts of the multiplicity of field devices (parts… has been interpreted as “a portion of the field device” or “some of the field devices”), the acquired environmental variable is transmitted to a superordinate database and analysis platform (see Fig. 2 the field information is transmitted to a manager component and host device and also to the control unit 20; see [0026] “The field information FI transmitted to the manager 30 includes the aged deterioration information, the stress information, and the diagnosis information which are described above. The field information FI transmitted to the manager 30 further includes alarm information and five senses information. The field information FI can be called big data obtained in the field of the plan”; also, in Fig. 2 the process data PD data is sent to a platform 20, 30, or host device); 
	monitoring the automation system using the database and analysis platform (see [0040] “The manager 30 manages the state of the plant by collecting the field information FI from the field device 10”), 
 	comparing the acquired transmitted secondary environmental variables with comparative environmental variables using the databased and analysis platform (see [0037] and [0045) “The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10, comparing the current state with the history information indicating the past state of the field device 10; also see [0026], [0053], [0060-0062], and [0080-0081] which describe detection of an abnormality, which suggests that a comparison takes place between normal data/thresholds and abnormal data or deviated data from the normal), wherein the comparative environmental variables represent a usual state of the automation system (this has been interpreted as the comparative secondary environmental variables), and detecting an unusual state in the automation system based on the comparing step (see [0045] “The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10, comparing the current state with the history information indicating the past state of the field device 10, comprehensively analyzing the maintenance and the diagnosis, and so on”, these comparison steps are done by the database an analysis platform 30; also, see [0053] “…the drift or a process data…”, the drift is the abnormality detected based on comparing data; also, see [0060-0061] “….For example, the abnormal state measurer 51 measures a change of a temperature and a vibration of a motor, and so on. The operation state measurer 52 collects a parameter indicating an operating status of the facility installed in the plant, and the operation state measurer 52 measures an operation state of the each facility. For example, the operation state measurer 52 measures a rotation speed and a rotation time of a motor, and so on. The abnormal state measurer 51 and the operation state measurer 52 are parts for performing a management of the state of the plant, which is an original function of the manager 30”; also, see . [0061] The abnormal state detector 53 detects presence or absence of an abnormality of the facility installed in the plant based on the abnormal state of the each facility measured by the abnormal state measurer 51 and the operation state of the each facility measured by the operation state measurer 52. The normality measurer 54 creates the facility-normality KPI based on the change of the state of the each facility obtained from the measurement result of the abnormal state measurer 51 and the usage status of the each facility obtained from the measurement result of the operation state measurer 52”); and
	electronically transmitting a notification of the unusual state, outside of a
predetermined time interval, in response to the “detect” step (the limitation “outside of a predetermined time interval” has been interpreted in broadest reasonable interpretation as suggested in the original disclosure as “the unusual state can be made available subsequent/after/any time after the detection to an operator or display”, subsequent/after to the collection or detection; see Fig. 1 and Fig 2-3; see [0030] “selecting an alarm performed by the manager 30”; also, see [0034] “…and the communication processor 21 receives alarm information AI transmitted from the manager 30…”; also, see [0037] “The data processor 22 performs, along with the processes described above, a process of analyzing the alarm information AI transmitted from the manager 30, a process of generating instruction information (message) to be displayed on the information display 24”; also, see [0042] “…Also, the communication processor 31 transmits the alarm information AI to the controller 20…”; also, see [0045] “a process of generating instruction information (message) displayed on the information display 34, a process of generating information indicating a state of the devices, and so on. The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10”; also [0047]; Thus, Makishima teaches several instances wherein the state including the unusual state is electronically transmitted to a display 34 and also to another display 24 of a secondary controller 20 after the detection or determination of the unusual state);
	Makishima further teaches wherein the acquired environmental variables are transmitted with an information density (see [0064] “measurement data transmitted from the sensor device 10a shown in FIG. 2) transmitted from the field device 10 at constant time interval (for example, one second interval)).
 	However, Makishima does not explicitly teach if the unusual state is detected, the information density is increased; wherein the information density is increased by increasing or enhancing a transmission frequency with which the acquired environmental variables are transmitted to the superordinate database and analysis platform, and wherein the information density is increased by transmitting the acquired
environmental variables to the database and analysis platform from further parts of the multiplicity of field devices.
	However, Aparicio teaches a system and method comprising field devices (see Fig. 1), and database and analysis platform detecting unusual states (see [0022] “These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected”, the platform are components of an intelligent PLC device 110f, the components of the PLC device includes the database and analysis platform of Fig. 2 including analysis platform 220, databases 205, 215, 230 ), and including a step of if the unusual state is detected, an information density is increased (see [0022] “by adjusting the sample rate or by storing data only if certain events have been detected”; also, see [0028] “For example, based on contextualization information, the Historian Component 220 may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”), wherein the information density is increased by increasing or enhancing a transmission frequency with which the acquired environmental variables are transmitted to the superordinate database and analysis platform (see [0022] “These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected”, the platform are components of an intelligent PLC device 110f, the components of the PLC device includes the database and analysis platform of Fig. 2 including analysis platform 220, databases 205, 215, 230; see [0028] “the Historian Component 220 may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data.”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally”; the historian component represents the database and analysis platform; the sampling rate refers to the transmission frequency of data between the field devices/sensors to the PLC controllers 110 and the database and analysis platform 220. The term sampling rate is the number of samples taken per second. The samples are taken from the filed devices/sensors), wherein the information density is increased by transmitting the acquired environmental variables to the database and analysis platform from further parts of the multiplicity of field devices (see [0022] “These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected”, the platform are components of an intelligent PLC device 110f, the components of the PLC device includes the database and analysis platform of Fig. 2 including analysis platform 220, databases 205, 215, 230; see [0028] “the Historian Component 220 may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data.”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally”; the historian component 220 represents the database and analysis platform; the sampling rate refers to the transmission frequency of data between the field devices and sensors to the PLC controllers 110 and its database and analysis platform 220 from further parts (sensors and/or field devices located at different places than the database and analysis platform 220) as shown in Fig. 1. The term sampling rate is the number of samples taken per second. The samples are taken from the filed devices and its sensors).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima’s invention to include a step of if the unusual state is detected, the information density is increased; wherein the information density is increased by increasing or enhancing a transmission frequency with which the acquired environmental variables are transmitted to the superordinate database and analysis platform, and wherein the information density is increased by transmitting the acquired
environmental variables to the database and analysis platform from further parts of the multiplicity of field devices as taught by Aparicio in order to produce higher fidelity data and operate more efficiently (see [0028] “may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally; also, see [0023]).
	As per claim 25, Makishima-Aparicio teaches the method of claim 21, Makishima further teaches wherein the database and analysis platform is provided with a field-device-specific comparative variable (this field device specific comparative variable are exemplified as usual states of the field device during normal conditions, see instant application published disclosure 0019, thus, they will interpreted as such; see Makishima [0040] “The manager 30/database and analysis platform manages the state of the plant by collecting the field information FI from the field device 10”; also, see Fig. 3 the manager 30 collects information FI including sensor measurements for determining an abnormal state; also, see  [0045] “The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10, comparing the current state with the history information indicating the past state of the field device 10, comprehensively analyzing the maintenance and the diagnosis, and so on”, thus, past states are comparative variables or normal values; also, see Fig. 3 the manager/analysis platform suggests comparison to detect an unusual state or abnormal state[0060-0062]. As suggested and as known, an abnormal state is detected only when compared to a threshold value), which for each corresponding field device maps the comparative environmental variable under standard conditions (this limitation has been interpreted broadly in light of the specification. This limitation seems to require that the field specific comparative variables are values mapped/associated/represent values of the secondary environmental variables under standard conditions. In other words, these comparative environmental variables are threshold or values that represent usual states (see the disclosure 0019, 0040, and 0055 (emphasis added). Therefore, Makishima clearly teaches in [0045] comparing the field information including sensor data by comparing the current state (collected data) with the history information indicating the past state (past state that is usual data e.g. Values/thresholds that are acceptable in order to detect a deviation that defines an unusual state/abnormal state) of the field device 10; also, see Fig. 3 and [0060-0062]), and
	wherein the field-device-specific comparative variables are used by the database and analysis platform to compare the acquired secondary environmental variables with comparative environmental variables (see [0045] “The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10, comparing the current state with the history information indicating the past state of the field device 10, comprehensively analyzing the maintenance and the diagnosis, and so on”, these comparison steps are done by the database an analysis platform 30; also, see [0060-0061] “….For example, the abnormal state measurer 51 measures a change of a temperature and a vibration of a motor, and so on. The operation state measurer 52 collects a parameter indicating an operating status of the facility installed in the plant, and the operation state measurer 52 measures an operation state of the each facility. For example, the operation state measurer 52 measures a rotation speed and a rotation time of a motor, and so on. The abnormal state measurer 51 and the operation state measurer 52 are parts for performing a management of the state of the plant, which is an original function of the manager 30”; also, see . [0061] The abnormal state detector 53 detects presence or absence of an abnormality of the facility installed in the plant based on the abnormal state of the each facility measured by the abnormal state measurer 51 and the operation state of the each facility measured by the operation state measurer 52. The normality measurer 54 creates the facility-normality KPI based on the change of the state of the each facility obtained from the measurement result of the abnormal state measurer 51 and the usage status of the each facility obtained from the measurement result of the operation state measurer 52”).
 	As per claim 26, Makishima-Aparicio teaches the method of claim 25, Makishima further teaches wherein the field-device-specific comparative variables are generated in that secondary environmental variables are acquired by the corresponding field device when the automation system is started up or when the corresponding field device is calibrated (see [0068] “When the process shown in FIG. 4 is started, the controller 20 obtains the field information FI transmitted from the field device 10 (step S11: first step). For example, the controller 20 obtains the aged deterioration information indicating an aged deterioration state of the field device 10, the stress information indicating a stress of the field device 10, and the diagnosis information indicating a result of a self-diagnosis performed by the field device 10”; also, see also, see [0026] “The field information FI transmitted to the controller 20 includes at least one of aged deterioration information indicating an aged deterioration state of the field device 10, stress information indicating a stress of the field device 10…The field information FI transmitted to the manager 30 further includes alarm information and five senses information”, thus, the field information FI includes sensor data/secondary environmental variable collected during automation system or process is started up).
	As per claim 33, Makishima teaches the method of claim 21, Makishima further teaches wherein the secondary environmental variable is acquired by the respective field device in the form of a temperature variable, a gas composition, image information, or a vibration variable (see [0023] “the field device 10 is such as a sensor device (for example, a flowmeter, a temperature sensor, a gas sensor, and a vibration sensor), a valve device (for example, a flow control valve and an on-off valve), an actuator device (for example, a fan and a motor), an imaging device (for example, a camera and a video camera recording circumstances and objects in the plant), a sound device (for example, a microphone collects an abnormal noise in the plant…)”, thus, gas, vibration, temperature, image data, and acoustic/sound data indicates secondary environmental data; also, see [0025] “Also, the communication processor 11 transmits field information FI indicating a state of the field device 10 to the controller 20 and the manager 30, and the communication processor 11 receives optimization setting information SI transmitted from the controller 20 and the manager 30”; also, see [0026] “…The field information FI transmitted to the manager 30 further includes alarm information and five senses information”, thus, the field information FI suggests a secondary environmental variable).
	As per claim 40, Makishima teaches an automation technology system, including (see 0048 “The host device 40 is a device for comprehensively monitoring the control state and the management state of the plant”, see Fig. 1 teaches am automation system; see [0051] “The process controller 41 performs a process necessary for controlling an industrial process by using the process data PD obtained from the field device 10”):
	a multiplicity of field devices arranged in a spatially distributed fashion in an automation system; (see Fig. 1 field device 10; see [0023] “Although a plurality of the field devices are disposed in the plant, to simplify the drawing in FIG. 1, the plurality of the field devices are organized and illustrated as the field device 10”):
which each have at least one sensor element and at least one environment sensor element (see Fig. 2 the field device includes one or more sensors 10a and/or actuator 10b), the at least one sensor element being set up to detect and/or set a primary process variable which is dependent on the process, (see [0023] “The field device 10 is installed at a field site in the plant, and the field device 10 performs measurements and operations which are necessary for controlling the industrial process under the control of the controller 20. Specifically, the field device 10 is such as a sensor device (for example, a flowmeter, a temperature sensor, a gas sensor, and a vibration sensor), a valve device (for example, a flow control valve and an on-off valve), an actuator device (for example, a fan and a motor)…”, thus, each field device acquires data and/or sets data for controlling a process such as flow or temperature; see [0025] “As shown in FIG. 1, the communication processor 11 transmits process data PD necessary for a process control to the controller 20 and receives the process data PD from the controller 20. For example, the communication processor 11 transmits measurement data of a state quantity (for example, flow quantity of fluid) in an industrial process to the controller 20, and the communication processor 11 receives control data (for example, data for controlling the flow quantity of fluid) transmitted from the controller 20”; again, each device acquires data and/or sets data also, see [0038] “The operation processor 23 performs a process of operating the field device 10. For example, the operation processor 23 sets a parameter (measurement parameter, and operation parameter) to the field device 10 in accordance with an instruction from the plant operator operating the controller 20…”; also, see [0057], [0064] and Fig. 2 each field device 10 acquires PD data and sets and sends PD data; and see [0066] “The manipulation value MV is transmitted to the field device 10 (for example, the valve device 10b) via the selector 46 as the process data PD (control data). When the field device 10 receives the process data PD transmitted from the controller 20, a manipulation according to the process data PD (for example, controlling an aperture of the valve 10b) is performed”; Thus, the field device set to set a primary process variable/process data or control data to control an actuator), and the at least one environment sensor element being set up to detect a secondary environmental variable (since the at least one sensor previously recited is in the alternative, the sensor 10a can be the at least one environment sensor for detecting temperature or vibration or gas, or an imaging camera; also, see [0023] “the field device 10 is such as a sensor device (for example, a flowmeter, a temperature sensor, a gas sensor, and a vibration sensor), a valve device (for example, a flow control valve and an on-off valve), an actuator device (for example, a fan and a motor), an imaging device (for example, a camera and a video camera recording circumstances and objects in the plant), a sound device (for example, a microphone collects an abnormal noise in the plant…)”, thus, gas, vibration, temperature, image data, and acoustic/sound data indicates secondary environmental data; also, see [0025] “Also, the communication processor 11 transmits field information FI indicating a state of the field device 10 to the controller 20 and the manager 30, and the communication processor 11 receives optimization setting information SI transmitted from the controller 20 and the manager 30”; also, see [0026] “The field information FI transmitted to the controller 20 includes at least one of aged deterioration information indicating an aged deterioration state of the field device 10, stress information indicating a stress of the field device 10…The field information FI transmitted to the manager 30 further includes alarm information and five senses information”, thus, the field information FI suggests a secondary environmental variable; also, see [0060] “For example, the abnormal state measurer 51 measures a change of a temperature and a vibration/second of a motor”. thus, primary process variable an secondary environmental variable are detected and transmitted);
	at least one superordinate process control unit for controlling the process (see Fig. 1-2 control unit; also, see [0031] “the controller 20 controls the industrial process”), which is in data communication with the multiplicity of field devices in such a way that at least the primary process variable can be communicated between the process control unit and the multiplicity of field devices so that a process running in the automation technology system can be controlled by the process control unit (see [0023] “The field device 10 is installed at a field site in the plant, and the field device 10 performs measurements and operations which are necessary for controlling the industrial process under the control of the controller 20” and see [0031] “The controller 20 transmits the process data PD to the field device 10 and receives the process data PD from the field device 10, and the controller 20 controls the industrial process”; also, see [0060] and [0064-0069] the steps of transmitting data (primary process variable) between the control unit 20 and field devices is explained therein); and
	a database and analysis platform in data communication with the multiplicity of field devices in such a way that the acquired environmental variables can be communicated from the multiplicity of field devices to the database and analysis platform (see Fig. 2 the field information is transmitted to a manager component and host device and also to the control unit 20; see [0026] “The field information FI transmitted to the manager 30 includes the aged deterioration information, the stress information, and the diagnosis information which are described above. The field information FI transmitted to the manager 30 further includes alarm information and five senses information. The field information FI can be called big data obtained in the field of the plan”),wherein the database and analysis platform is configured to compare the acquired transmitted secondary environmental variables with comparative environmental variables which represent a usual state of the automation system; detect an unusual state in the automation system based on the comparison (see [0045] “The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10, comparing the current state with the history information indicating the past state of the field device 10, comprehensively analyzing the maintenance and the diagnosis, and so on”, these comparison steps are done by the database an analysis platform 30; also, see [0060-0061] “….For example, the abnormal state measurer 51 measures a change of a temperature and a vibration of a motor, and so on. The operation state measurer 52 collects a parameter indicating an operating status of the facility installed in the plant, and the operation state measurer 52 measures an operation state of the each facility. For example, the operation state measurer 52 measures a rotation speed and a rotation time of a motor, and so on. The abnormal state measurer 51 and the operation state measurer 52 are parts for performing a management of the state of the plant which is an original function of the manager 30”; also, see . [0061] The abnormal state detector 53 detects presence or absence of an abnormality of the facility installed in the plant based on the abnormal state of the each facility measured by the abnormal state measurer 51 and the operation state of the each facility measured by the operation state measurer 52. The normality measurer 54 creates the facility-normality KPI based on the change of the state of the each facility obtained from the measurement result of the abnormal state measurer 51 and the usage status of the each facility obtained from the measurement result of the operation state measurer 52”); and 
		electronically transmitting a notification of the unusual state, outside of a
predetermined time interval, in response to the “detect” step (the limitation “outside of a predetermined time interval” has been interpreted in broadest reasonable interpretation as suggested in the original disclosure as “the unusual state can be made available subsequent/after/any time after the detection to an operator or display”, subsequent/after to the collection or detection; see Fig. 1 and Fig 2-3; see [0030] “selecting an alarm performed by the manager 30”; also, see [0034] “…and the communication processor 21 receives alarm information AI transmitted from the manager 30…”; also, see [0037] “The data processor 22 performs, along with the processes described above, a process of analyzing the alarm information AI transmitted from the manager 30, a process of generating instruction information (message) to be displayed on the information display 24”; also, see [0042] “…Also, the communication processor 31 transmits the alarm information AI to the controller 20…”; also, see [0045] “a process of generating instruction information (message) displayed on the information display 34, a process of generating information indicating a state of the devices, and so on. The information indicating a state of the devices is generated by analyzing and processing data of a state of the field device 10”; also [0047]; Thus, Makishima teaches several instances wherein the state including the unusual state is electronically transmitted to a display 34 and also to another display 24 of a secondary controller 20 after the detection or determination of the unusual state);
	Makishima further teaches wherein the acquired environmental variables are transmitted with an information density (see [0064] “measurement data transmitted from the sensor device 10a shown in FIG. 2) transmitted from the field device 10 at constant time interval (for example, one second interval)).
 	However, Makishima does not explicitly teach if the unusual state is detected, the information density is increased; wherein the information density is increased by increasing or enhancing a transmission frequency with which the acquired environmental variables are transmitted to the superordinate database and analysis platform, and wherein the information density is increased by transmitting the acquired
environmental variables to the database and analysis platform from further parts of the multiplicity of field devices.
	However, Aparicio teaches a system and method comprising field devices (see Fig. 1), and database and analysis platform detecting unusual states (see [0022] “These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected”, the platform are components of an intelligent PLC device 110f, the components of the PLC device includes the database and analysis platform of Fig. 2 including analysis platform 220, databases 205, 215, 230 ), and including a step of if the unusual state is detected, an information density is increased (see [0022] “by adjusting the sample rate or by storing data only if certain events have been detected”; also, see [0028] “For example, based on contextualization information, the Historian Component 220 may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”), wherein the information density is increased by increasing or enhancing a transmission frequency with which the acquired environmental variables are transmitted to the superordinate database and analysis platform (see [0022] “These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected”, the platform are components of an intelligent PLC device 110f, the components of the PLC device includes the database and analysis platform of Fig. 2 including analysis platform 220, databases 205, 215, 230; see [0028] “the Historian Component 220 may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data.”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally”; the historian component represents the database and analysis platform; the sampling rate refers to the transmission frequency of data between the field devices/sensors to the PLC controllers 110 and the database and analysis platform 220. The term sampling rate is the number of samples taken per second. The samples are taken from the filed devices/sensors), wherein the information density is increased by transmitting the acquired environmental variables to the database and analysis platform from further parts of the multiplicity of field devices (see [0022] “These methods may also actively analyze incoming data and configure data acquisition according to the current needs, for example, by adjusting the sample rate or by storing data only if certain events have been detected”, the platform are components of an intelligent PLC device 110f, the components of the PLC device includes the database and analysis platform of Fig. 2 including analysis platform 220, databases 205, 215, 230; see [0028] “the Historian Component 220 may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data.”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally”; the historian component 220 represents the database and analysis platform; the sampling rate refers to the transmission frequency of data between the field devices and sensors to the PLC controllers 110 and its database and analysis platform 220 from further parts (sensors and/or field devices located at different places than the database and analysis platform 220) as shown in Fig. 1. The term sampling rate is the number of samples taken per second. The samples are taken from the filed devices and its sensors).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima’s invention to include a step of if the unusual state is detected, the information density is increased; wherein the information density is increased by increasing or enhancing a transmission frequency with which the acquired environmental variables are transmitted to the superordinate database and analysis platform, and wherein the information density is increased by transmitting the acquired
environmental variables to the database and analysis platform from further parts of the multiplicity of field devices as taught by Aparicio in order to produce higher fidelity data and operate more efficiently (see [0028] “may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally; also, see [0023]).	
Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view Aparicio Ojea et al (US 20170315531, hereinafter referred as Aparicio), as applied to claim 21 above, and further in view of Hiroki et al (JP 2015162108 as supported by the machine translation provided).
	As per claim 27, Makishima-Aparicio teaches the method of claim 21, Makishima further teaches (location is spatially or geographically isolated has been broadly interpreted as the location is identified, as suggested in 0050 or in 0057; Makishima [0023] “a position detection device outputting position information of each device, and other devices”). However, Makishima-Aparicio does not explicitly teach the location/position is isolated/identified based on detecting the unusual state/fault.  
	However, Hiroki teaches a system and method comprising the location/position of a field device is isolated/identified in the event of/based on detecting an unusual state/abnormality (see page 4 par. 4 “estimate specific events such as abnormalities such as noise and equipment failures and locations where such abnormalities occur”; also, see page 5 par. 5 “…indicates a specific event such as a measurement result or an abnormality or a location where the abnormality has occurred…”, thus, a location of a field device is identified along or when the abnormality is detected. It is very common to identify the location of alarms/faults and the specific location of the fault in a plant since there are hundreds of sensors in automation plants; also, see page 6 par. 5 “The estimation unit 26 estimates a specific event in the measurement target based on the measurement data in which the measurement times measured by the plurality of field devices 40 acquired by the measurement data acquisition unit 253 are synchronized. The specific event in the measurement object is, for example, an abnormality such as noise or equipment failure or a location where the abnormality has occurred. For example, the estimation unit 26 determines the fundamental noise source and the failure phenomenon of the equipment and the occurrence location thereof, that is, the abnormality and the abnormality by taking the relevance and correlation of the plurality of measurement data acquired by…”).  
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima-Aparicio’s combination as taught above to include the location/position of a field device is isolated/identified in the event of/based on detecting an unusual state/abnormality as taught by Hiroki in order to easily find the location of the unusual state with accuracy  and present it to an operator (see page 4 par. 2 in the conventional system is not easy and accurate to estimate the location of a fault detected by a file device; page 4 par. 4 the invention of Hiroki speeds up and increases the accuracy detection of a location where a fault is determined; also, see page 5 par. 5, the abnormality and the location are displayed to an user). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Aparicio Ojea et al (US 20170315531, hereinafter referred as Aparicio) as applied to claim 21 above, and further in view of Takashi (JP2003241825 as supported by the machine translation provided).
	As per claim 28, Makishima-Aparicio teaches the method of claim 21, while it is very well known and common to associate a tag number/data with field devices (even applicant’s admitted information supports this assertion in [0057]), Makishima does not explicitly teach wherein a TAG number or measuring point identification number is assigned to the multiplicity of field devices arranged in a distributed fashion and an assignment of the respective field device to the respective TAG number or measuring point identification number is provided to the database and analysis platform.
 	However, Takashi teaches an automation system and method (see Page 1 the Abstract) comprising wherein a TAG number or measuring point identification number is assigned to the multiplicity of field devices arranged in a distributed fashion (see page 2 par. 4 “assigned to individual field devices”;) and an assignment of the respective field device to the respective TAG number or measuring point identification number is provided to the database and analysis platform (see Fig. 2 TAG information and its assignments are provided to database and analysis platform 2; see page 4 pars. 3-10 “…commercial database 6. The monitoring device 2 includes a communication processing unit 12 for controlling communication with the control device 3 by the communication means 32, and TAG information received by the communication processing unit 12 (for example, information as described in the conventional example). ) Capturing machine 11 An information determination processing unit 10 that determines whether to store the TAG information
in the database based on the TAG information, and an information registration request processing unit9 that requests the database to store the TAG information”; also, see page 4 last paragraph “The status of each component in n) is monitored by TAG information . TAG Is a logical name individually assigned/assignment to each of the field devices so that the distributed measurement control device can recognize it, and each device is identified by a TAG number (hereinafter referred to as TAGNO.). In addition, TAGNO. Dependency is defined (hereinafter referred to as TAG definition),and device management is performed based on this definition information”, each TAG data has assignments such as logical names and data to be measured, controlled, limits, and so on which are correlated to the TAG for each field device, see page 5 par. 1-3; see data TAG in Fig. 7 assigned with data, also, see page 6 last par to page 7 par. 1).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima-Aparicio’s combination as taught above to include a TAG number or measuring point identification number is assigned to the multiplicity of field devices arranged in a distributed fashion and an assignment of the respective field device to the respective TAG number or measuring point identification number is provided to the database and analysis platform as taught by Takashi in order to find out the state and identity of a field device based on the TAG information (see page 2 [0006]; also, see page 4 last two paragraphs “The status of each component in n) is monitored by TAG information TAG Is a logical name individually assigned to each of the field devices so that the distributed measurement control device can recognize it, and each device is identified by a TAG number (hereinafter referred to as TAGNO.). In addition, TAGNO. Dependency is defined (hereinafter referred to as TAG definition), and device management is performed based on this definition information ). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Aparicio Ojea et al (US 20170315531, hereinafter referred as Aparicio) and Takashi (JP2003241825 as supported by the machine translation provided) as applied to claim 28 and further in view of Brockhaus et al (US 20160127858).
	As per claim 29, Makishima-Aparicio-Takashi teaches the method of claim 28, While Takashi teaches that the tag is associated with a lot of information and this information is retrieved and read by the superordinate controllers (3 and 2 in Fig. 1) and while it is well known that a location is one type of information associated to a TAG of a field device, Makishima-Takashi does not explicitly teach  wherein, based on the respective field device to the respective TAG number, the location where the unusual state occurs is spatially or geographically isolated in the automation system.
	However, Brockhaus teaches a method for monitoring an automation system comprising assigning a TAG to a field device (see [0007] and [0021]), based on the respective field device to the respective TAG number, the location where the unusual state occurs is spatially or geographically isolated in the automation system (see [0021] “In one design, this is a TAG number that describes the device and its position or, for example, its function within the processing system”, the location of field device is isolated/identified based on the TAG number).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima-Aparicio-Takashi’s combination to include based on the respective field device to the respective TAG number, the location where the unusual state occurs is spatially or geographically isolated in the automation system as taught by Brockhaus in order to identify and locate a field device within an automation system motivation (see 0021) when the superordinate controllers (Fig. 2 controller 2 and controller 2) of Takashi read the TAG information of Brockhaus that includes the location of a field device. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Aparicio Ojea et al (US 20170315531, hereinafter referred as Aparicio) and Takashi (JP2003241825 as supported by the machine translation provided) as applied to claim 28, and further in view of Niro et al (US 20150112640).
	As per claim 30, Makishima-Aparicio-Takashi teaches the method of claim 28, Makishima-Aparicio-Takashi does not explicitly teach wherein the information density is increased on the basis of the respective field device with respect to the respective TAG number and the spatial or geographic isolation of the location where the unusual state occurs.
	Makishima clearly teaches in claim 28 that a field device is identified and its spatial or geographic position within a system is received and identified (see [0023]).  
	Takashi clearly teaches in claim 28 that a field device is identified based or with respect to a TAG number, this TAG information contains data used for detecting or containing unusual states/alarm/deviation in a field device (see page 5 data is read from the TAG information an unusual states are identified or received, see page 5 par. 6 “The distribution information processing unit 7 searches for the alarm TAG information”).  
	However, Aparicio teaches a system and method for monitoring field devices (see Fig. 1) comprising wherein the information density is increased on the basis of the respective identified field device and the spatial or geographic isolation of the location where the unusual state occurs (see [0022] “by adjusting the sample rate or by storing data only if certain events have been detected”; also, see [0028] “For example, based on contextualization information, the Historian Component 220 may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”; the location is where the field device is located and for which the unusual states/error or alarm is identified). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima-Takashi’s invention to include wherein the information density is increased on the basis of the respective field device where the unusual state occurs as taught by Aparicio in order to produce higher fidelity data and operate more efficiently (see [0028] “may identify a condition (e.g., alarm or error) and react by increasing the sampling rate, thereby producing higher fidelity data”; also, see [0003] this paragraph suggest that when the rate of data collection is low, some important data is missed/lost causing the automation system to operate inefficiently or sub optimally, thus, the invention of Aparicio overcomes this drawback by increasing the sampling rate; also, see [0023]). One of ordinary skill in the art would have been motivated to increase the density of a respective field device as taught by Aparicio based on the field device with respect to a TAG number as taught by Takashi since the TAG number contains the respective field device identification (see Takashi see page 4 pars. 3-10).    
	While Aparicio suggests that the information density is increased based on the alarm detected, which indicates a location of the field device, Makishima-Takashi-Aparicio does not explicitly teach the information density is increased based on the location where the unusual state occurs. 
	However, Niro teaches a system and method comprising a field device sensor, wherein an information density is increased based on the location where the unusual state occurs (see [0024] “he detection of this or other condition/event can also be utilized by the preprocessor 150 to further control the measurements being performed by the sensor 140, such as by increasing the sample rate in response. The preprocessor 150 can also utilize position and/or speed measured by the encoder 110 and provided in the encoder output 124 to adjust such control, such as by increasing sample rate for a given sensor 140 according to a position/speed where the condition/event was detected”; also, see [0053]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima-Takashi-Aparicio’s combination as taught above to include increasing an information density based on the location where the unusual state occurs as taught by Niro in order to adequately capture information associated with the event (see [0052]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Aparicio Ojea et al (US 20170315531, hereinafter referred as Aparicio) as applied to claim 21, and further in view of Tanaka el al (US 20160274964). 
	As per claim 31, Makishima-Aparicio teaches the method of claim 21, Makishima further teaches wherein in the event that the unusual state is detected, the unusual state is evaluated  (see [0053] and [0061] “The abnormal state detector 53 detects presence or absence of an abnormality of the facility installed in the plant based on the abnormal state of the each facility measured by the abnormal state measurer 51 and the operation state of the each facility measured by the operation state measurer 52. The normality measurer 54 creates the facility-normality KPI based on the change of the state of the each facility obtained from the measurement result of the abnormal state measurer 51 and the usage status of the each facility obtained from the measurement result of the operation state measurer 52”; also, see Fig. 3 and see [0080-0081]), but it does not explicitly teach the unusual state is assigned a priority. 
	However, Tanaka teaches an apparatus and method for monitoring a field device status comprising when an event is unusual event is detected, the unusual state is assigned a priority (see [0116] “the priority order determining unit 29c in the time point position checking unit 29 assigns a higher priority to the second event (manual valve B inspection) with respect to the occurrence date and time of the failure in the valve V1. However, when the evaluation values P1 and P2 which take into consideration the closeness in terms of position in addition to the closeness in terms of time are compared with each other, the priority order determining unit 29c may assign a higher priority to the first event (piping component A replacement) for which the evaluation value P1 is calculated”; also, see [0117]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima-Aparicio’s combination as taught above to include when an event is unusual event is detected, the unusual state is assigned a priority as taught by Tanaka in order to allow an operator to recognize the most likely root cause or factor affecting the unusual state, and thus providing an efficient identification of the failure (see [0124]-0125). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima et al (US 20150160630) in view of Aparicio Ojea et al (US 20170315531, hereinafter referred as Aparicio) as applied to claim 21, and further in view of Cottrell et al (US 20100257410).
	As per claim 32, Makishima-Aparicio teaches the method of claim 21, but it does not explicitly teach wherein the database and analysis platform is self-learning, and learns whether a currently detected unusual state will also be handled as an unusual state in the future (This limitations has been broadly interpreted in light of the specification wherein this function involves the system identifying an unknown unusual state/fault to be used in the future).
	However, Cottrell teaches a system and method for monitoring field devices (see [0022] “Each state detector includes functionality to obtain unprocessed data. The state detector may be a sensor”) comprising a self-learning platform (see Fig. 1 learning module 126; also, see [0044]) that learns whether a currently detected unusual state will also be handled as an unusual state in the future (see [0044] “the learning module (126) includes functionality to detect a failure in the equipment (100) and identify the symptoms of the failure that occurred prior to the failure. More specifically, the learning module (126) may identify the state of the equipment leading up to the failure in order to generate a new rule to prevent future failures of the same type”, thus, the state prior to the failure is the unusual state that will cause a failure, and it is used in the future as a reference; also, see [0104] and [0115] “the system also includes a learning module adapted to detect a failure, identify one or more symptoms of the failure, assign a new signature associated with the failure and the symptoms, and assigning one or more actions to take in response to the signature”, thus, new unusual states/failure/vibration are learned and stored to be used in the future as a reference to avoid the failure).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Makishima-Aparicio’s invention to include a self-learning platform that learns whether a currently detected unusual state will also be handled as an unusual state in the future as taught by Cottrel in order identify new or unknown unusual states/failures to assign action to remediate or prevent the unusual state/failure in the future (see [0018], [0028], and [0044]).

Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	May et al (US 20030009313) teaches electronically transmitting a notification of the unusual state, outside of a predetermined time interval, in response to the “detect” step (see 0045).
	Lawson et al (US 20130211870)  teaches electronically transmitting a notification of an unusual state, outside of a predetermined time interval, in response to the “detect” step (see 0087).
	Cella et al (US 20190025813) teaches increasing the density of data collection when an unusual state is determined.
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117